DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 19 November 2021, regarding the Shanghai Tianma Micro-Electronics Co., Ltd. application.

Claims 1, 3, 4, and 6-22 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 1, 3, 4, and 6-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  The previously cited Pollack reference (US 2013/0293246 A1) is the closest prior art reference to the instant claims. However, Pollack does not mention or suggest relative voltages among the electrodes, as required by each of instant independent claims 8 or 13.  Additionally, Pollack does not teach a counter electrode "located on the side of the plurality of detecting electrodes," as required by amended instant claim 1.  All other claims depend from one of the contrasted, independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 January 2022